Per Curiam:

The errors assigned in this case can practically he resolved into one question, viz., Is there sufficient evidence to sustain the findings of the jury, in short, that plaintiff’s horses were injured by defendant’s train, or were they injured by falling into a culvert? The nature, extent and location of the injuries, marks upon the track, upon the embankment, and upon the horses themselves, in the absence of direct evidence seem sufficient to sustain the findings and verdict, especially after they have been approved by the trial court.
The judgment is affirmed.